Citation Nr: 0423911	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1955 to May 1957.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2001 rating action that denied service 
connection for residuals of head trauma.  A Notice of 
Disagreement was received in October 2001, and a Statement of 
the Case (SOC) was issued in February 2002.  A Substantive 
Appeal was received in March 2002.  
In December 2002, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.  

In June 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  Supplemental SOCs (SSOCs) were issued in 
February and April 2004, reflecting the RO's continued denial 
of service connection.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

Appellate review indicates that the service medical records 
are not available, presumably having been destroyed in a fire 
years ago at the National Personnel Records Center.  A 
February 2004 medical statement from R. Stone, M.D., 
indicates that the veteran gave a history of inservice 
treatment at the 97th General Hospital in Frankfurt, Germany 
for blows to the head while playing soccer (concussions and 
kicks to the left side of the face, head, and eye).  In a 
statement of July 2000, the veteran stated that he was 
treated at that military hospital during the period from June 
1956 to March 1957.  The Board finds that the RO should 
attempt to obtain these service medical records directly from 
the German medical facility and associate them with the 
claims file.

The Board also notes, that in the prior remand, the Board 
requested that the RO arrange for the veteran to undergo 
examination, and that the  examiner furnish a medical opinion 
as to whether any current head trauma disability was the 
result of injury or disease incurred in or aggravated by the 
veteran's military service, to include purported head 
injuries while playing soccer.  Such examination took place 
in September 2003, at the VA Medical Center (VAMC) in West 
Haven Connecticut.  In the report of that examination, the 
physician indicated that no brain imaging studies were then 
available that would allow her to comment on the presence or 
absence of parenchymal brain abnormalities-studies that 
would assist in defining the nature of the veteran's 1980 
stroke and an assessment of whether he may have suffered any 
associated brain injury at that time or earlier.  She further 
commented that the veteran was unwilling to undergo a brain 
computerized tomography (CT) scan or magnetic resonance 
imaging.  

Appellate review discloses that in July 2004, following the 
issuance of the April 2004 SSOC, the Board received 
additional medical evidence from the veteran including 
reports of a brain CT scan, an extracranial carotid duplex 
scan, and a brain CT angiogram performed at the St. Francis 
Hospital in March 2004, and an April 2004 medical report from 
K. Rao, M.D.  Under the circumstances, the Board finds that 
this case should be remanded to the RO to obtain a 
supplemental statement from the same VA physician who 
examined the veteran in September 2003, if possible, to 
resolve the service connection issue on appeal following a 
review of the additional pertinent evidence.  The Board 
emphasizes that only an additional statement based on the 
current evidence is sought from the VA physician, not an 
additional examination of the veteran, unless such additional 
examination is unavoidable.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response (of which he was not previously notified).  See 
38 U.S.C.A § 5103; but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also request that the 
veteran submit all evidence in his possession.  After 
providing the required notice, the RO should obtain any 
additional evidence for which he provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain directly from 
the 97th General Hospital in Frankfurt, 
Germany (if still existing) all records 
of medical examination and treatment of 
the veteran for blows to the head while 
playing soccer (concussions and kicks to 
the left side of the face, head, and eye) 
during his military service from 
approximately June 1956 to March 1957.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite him to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should return the 
claims file to Shutish C. Patel, M.D., at 
the West Haven VAMC for a supplemental 
opinion pertaining to her examination of 
the veteran on September 10, 2003.  Dr. 
Patel should review the claims file, to 
particularly include the August 1996 
examination report of R. Zimmerman, M.D.; 
the November 2003 and February 2004 
medical statements of R. Stone, M.D.; the 
February 2004 examination report of I. 
Pollack, M.D.; the March 2004 reports of 
a brain CT scan, an extracranial carotid 
duplex scan, and a brain CT angiogram 
performed at the St. Francis Hospital; 
and the April 2004 medical report of K. 
Rao, M.D.  After consideration of the 
above-cited medical evidence, added to 
the record after September 2003 
examination of the veteran, Dr. Patel 
should render a supplemental opinion for 
the record as to the etiology of any 
current brain trauma found, i.e., whether 
it is at least as likely as not that any 
head trauma disability is the result of 
injury or disease incurred in or 
aggravated by the veteran's military 
service, to include purported head 
injuries while playing soccer.  The 
physician should set forth the complete 
rationale for her opinion, (to include, 
as appropriate, citation to specific 
evidence of record) should be set forth 
in a printed (typewritten) report and 
associated with the claims file.

The RO should only arrange for the 
veteran to undergo examination to obtain 
a response to the question posed above if 
Dr. Patel is not available (and another 
physician must provide the requested 
opinion), or she needs to further examine 
the veteran to respond.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


